DETAILED ACTION
	For this Office action, Claims 1, 2, 4-12 and 15-18 are pending.  Claims 3, 13 and 14 are canceled. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 04 January 2022, regarding the respective grounds of rejection of Claims 1-18 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The grounds of rejection have been withdrawn.  Applicant has amended the claims in a manner that addresses and overcomes the issues of indefiniteness that required the grounds of rejection under 35 U.S.C. 112(b); therefore, upon further consideration, said grounds of rejection have been withdrawn.  For more detail on why the grounds of rejection have been withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 04 January 2022.
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 04 January 2022, regarding the grounds of rejection of the respective claims under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered and are persuasive.  The grounds of rejection have been withdrawn.  Applicant has amended independent Claims 1 and 7 to further clarify and narrow the scope of the claims, including incorporating limitations from now canceled Claim 3.  Upon further 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Il Nam Koh on 15 March 2022.
The application has been amended as follows: 
Claim 8 shall now read as:
8.  (Line 9)…measuring, using the first pressure gauge, a first (a) pressure of 
(Line 11)…gauge, a second (a) pressure of 

Claim 12 shall now read as:
12.  (Line 6-end)...and a step of operating the ozone generator and measuring a concentration of 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: independent Claims 1 and 7 have both been amended to further recite several limitations, including a bypass line connected to an oxygen line and an ozone line that sends oxygen supplied from an oxygen receiver tank to an ozone line so that said oxygen bypasses the ozone generator.  This feature, especially in combination with the other structural features recited in both Claims 1 and 7, is not taught or suggested in the prior art; therefore, upon further consideration, the claims are considered allowable at this time.  For more detail on why the claims are considered allowable, please consult the Applicant Arguments/Remarks Made in an Amendment filed 04 January 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        03/15/2022